Case 2:21-cr-20367-LVP-KGA ECF No. 21, PageID.104 Filed 09/21/21 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                            CASE NO: 21-20367

V                                           Hon. LINDA V. PARKER
                                            United States District Judge

ANTHONY CASSANI
      Defendant.
______________________________________________________________________________



                         SENTENCING MEMORANDUM




                               FACTS OF THE CASE

      Mr. Cassani is charged with Count one by way of an information with theft

of government property less than $1,000 (misdemeanor) pursuant to 18 U.S.C. §

641. On June 29, 2021 Mr. Cassani plead guilty to the information pursuant to a

Rule 11 plea agreement wherein Mr. Cassani admitted the following: On March

30, 2020 while employed by a cleaning crew hired to sanitize office space being

used by the FBI, Mr. Cassani used his smart phone to photograph a chart located in

an FBI agent’s cubicle. The chart included photos, facial images and names of

individuals under investigation by the FBI for gang activity. Mr. Cassani posted

the photo on social media, specifically Instagram. Through re-posting and sharing

on social media, the photograph ended up on the hands of street gangs as well as

                                        1
Case 2:21-cr-20367-LVP-KGA ECF No. 21, PageID.105 Filed 09/21/21 Page 2 of 6




other member of the public.

      The Rule 11 plea agreement called for any potential imprisonment not

exceed the mid-point of the guidelines and one year of supervised release. Counsel

for Mr. Cassani recommends that the court impose a sentence of probation without

incarceration, and in support of states as follows:

             PERSONAL CHARACTERISTICS AND BACKGROUND

      Through a law enforcement investigation, Mr. Cassani was identified as a

person who initially posted the gang photo on Instagram. The FBI confronted Mr.

Cassani at work and he spoke with and fully cooperated with law enforcement.

Mr. Cassini’s cooperation with law enforcement began immediately after the FBI

contacted him. Mr. Cassani admitted his involvement in the theft of government

property including that he took the photo and posted it on Instagram. Although

Mr. Cassani indicated it was not his intent to thwart an ongoing FBI investigation,

he admits his actions hastened law enforcements investigation with regard to the

individuals depicted in the stolen photo.

      The fact that Mr. Cassani cooperated immediately and without counsel is an

important factor in terms of the court considering a sentence of supervised release.

Incriminating statements of an accused are some the most powerful evidence in a

prosecution. When those statements are made immediately following arrest or

apprehension, it can spare valuable and scarce law enforcement investigative


                                            2
Case 2:21-cr-20367-LVP-KGA ECF No. 21, PageID.106 Filed 09/21/21 Page 3 of 6




resources. Mr. Cassini’s cooperation likely verified knowledge known to law

enforcement and provided additional information with regard to their investigation.

Mr. Cassian’s immediate cooperation allowed law enforcement to have a clear

picture of his involvement in this case. The cooperation was done without counsel,

making Mr. Cassani particularly susceptible to a wide variety of options available

to the government in terms of detention, strength of the government’s prima facie

case and the criminal penalty. The defense argues this fact not to garner sympathy

but, to highlight Mr. Cassini’s cooperation, its benefit to law enforcement, the

government and, that it was without the counsel- a precarious proposition for any

defendant.

      Mr. Cassani is and has been in full compliance with the conditions of release

without violation since his arraignment. Mr. Cassani elected to proceed by an

information, sparing the government from charging by way of an indictment. He

plead in a timely manner and consistent with the court’s scheduling order. These

are all factors that support the court considering a sentence of Probation.

                                    EMPLOYMENT

         Mr. Cassani has stable employment at Serve Pro where he was recently

   promoted. He is responsible for estimating repair work. Mr. Cassini’s work

 history shows a slow but steady increase in responsibility and wages. This work

    history is consistent with his work skills. His record of seeking successive


                                          3
Case 2:21-cr-20367-LVP-KGA ECF No. 21, PageID.107 Filed 09/21/21 Page 4 of 6




          employment with increased responsibility and wages is a factor

that supports a sentence of Probation.



                           FAMILY AND PERSONAL LIFE

      Mr. Cassani has the support of his family. Counsel has met with Mr.

Cassani and his parents who are needless to say, disappointed in the behavior that

brings him before the court, yet continue support of his rehabilitation and future.

The support from his family is definitely a positive in his life. Mr. Cassani is also

in a stable and supportive relationship with his live together partner, Joyce Gray.

Counsel has been informed by Mr. Cassini’s family that Ms. Gray is a positive and

stabling force in his life. The above listed factors support the defense sentence

recommendation of Probation.



                                 CRIMINAL HISTORY

      Mr. Cassini’s criminal history is minor yet it consists of three prior

misdemeanor convictions in state court. Additionally, his success while on

supervision was spotty. Counsel would argue that Mr. Cassani has matured

slowly. In this respect Mr. Cassani is similar to other young men. Mr. Cassani is

still a very young man having reached the age of 22 years old. His criminal history

consists of crimes of an impulsive nature no doubt hastened by immaturity. He is


                                          4
Case 2:21-cr-20367-LVP-KGA ECF No. 21, PageID.108 Filed 09/21/21 Page 5 of 6




likely nearing the age when most males reach full brain development. Cognitive

maturity will very likely bring impulse control and curb his petty crimes and

misdemeanor behavior. The momentum of his employment and personal life are

moving in a positive direction. Probations conditions suggested by the Court or by

the Probation Department will support and continue Mr. Cassini’s positive

direction his life is heading.



                                 GUIDELINES

      Mr. Cassani scores out to a criminal history level III. His base offense level

is six. With Mr. Cassini’s demonstrated acceptance of responsibilities his offense

level is lower by two points, making his final offense level, a level four. This

results in Mr. Cassini’s applicable guideline range 0-6, zone, A. Although Mr.

Cassani has three prior offenses that are scored under the guidelines, they are all

misdemeanors. As the Court is aware, with a guideline rage of 0-6 zone A, the

possible sentence available to the Court are: one year supervised release, up to

three years’ probation (due to the offense level being level four), community

confinement, home detention or intermittent confinement.

  For the reason’s stated above, counsel for defendant requests the court impose a

sentence of probation.




                                          5
Case 2:21-cr-20367-LVP-KGA ECF No. 21, PageID.109 Filed 09/21/21 Page 6 of 6




                                           Respectfully submitted,




                                           Mark Gatesman
                                           Attorney for Defendant Anthony
Cassani
                                     The Law Office of Mark Gatesman, PLC.
                                          1360 W. Grand River Ave.
                                          Howell, MI. 48843
                                          (517) 546-4700



                             Certificate of Service

I Mark Gatesman hereby certify that a copy of the foregoing sentencing
memorandum for Anthony Cassani 21-CR-20367 has been furnished to the office
of Assistant United States Attorney, Eaton Brown by CM/ECF on this the 21th, day
of September 2021.

Mark Gatesman (P56139)
Mark Gatesman Attorney for Anthony Cassani




                                       6
